Exhibit 99.1 United States Oil Fund, LP Monthly Account Statement For the Month Ended December 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (202,014,540) Unrealized Gain (Loss) on Market Value of Futures 238,958,020 Interest Income 93,184 ETF Transaction Fees 26,000 Total Income (Loss) $ 37,062,664 Expenses Investment Advisory Fee $ 911,277 Brokerage Commissions 236,091 Tax Reporting Fees 235,600 Legal Fees 90,100 NYMEX License Fee 46,307 Audit Fees 13,589 Prepaid Insurance Fees 9,820 Non-interested Directors' Fees and Expenses 9,290 SEC & FINRA Registration Fees 7,750 Total Expenses $ 1,559,824 Net Gain (Loss) $ 35,502,840 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 12/1/09 $ 2,205,515,665 Additions (14,000,000 Units) 507,096,330 Withdrawals (7,200,000 Units) (276,862,018) Net Gain (Loss) 35,502,840 Net Asset Value End of Period $ 2,471,252,817 Net Asset Value Per Unit (63,100,000 Units) $ 39.16 To the Limited Partners of United States Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended December 31, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
